Name: Commission Regulation (EC) No 213/98 of 28 January 1998 amending Regulation (EC) No 2190/96 as regards certain detailed rules for the application of the system of export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|31998R0213Commission Regulation (EC) No 213/98 of 28 January 1998 amending Regulation (EC) No 2190/96 as regards certain detailed rules for the application of the system of export refunds on fruit and vegetables Official Journal L 022 , 29/01/1998 P. 0008 - 0009COMMISSION REGULATION (EC) No 213/98 of 28 January 1998 amending Regulation (EC) No 2190/96 as regards certain detailed rules for the application of the system of export refunds on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 35(11) thereof,Whereas Commission Regulation (EC) No 2190/96 (3), as last amended by Regulation (EC) No 610/97 (4), lays down detailed rules for the application of the system of export refunds on fruit and vegetables;Whereas the same information need not be given several times on export licences with advance fixing of the refund;Whereas, for the purposes of effective application of the system whereby applications for licences under system B are rejected as from a certain date during the period for submitting applications, the time allowed for applying for the licences and for forwarding the applications from the Member States to the Commission should be reduced;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2190/96 is amended as follows:1. Article 4 is amended as follows:(a) in paragraph 5,(i) in the second subparagraph, 'Hong Kong` is replaced by 'Hong Kong SAR`;(ii) the fourth subparagraph is replaced by the following:'Where the date on which the period of validity begins is not the same as the date of issue within the meaning of the first subparagraph, it shall be indicated as follows in box 22 of the licence:- Certificado vÃ ¡lido a partir del (fecha de comienzo del perÃ ­odo de validez)- Licensen er gyldig fra (gyldighedsperiodens begyndelse)- Lizenz gÃ ¼ltig ab (Beginn der GÃ ¼ltigkeitsdauer)- Ã Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¼ Ã ©Ã ³Ã ·Ã ½Ã ¯Ã ­ Ã ¡Ã °Ã ¼ (Ã §Ã ¬Ã ¥Ã ±Ã ¯Ã ¬Ã §Ã ­Ã Ã ¡ Ã Ã ­Ã ¡Ã ±Ã ®Ã §Ã ² Ã ©Ã ³Ã ·Ã ½Ã ¯Ã ²)- Licence valid from (date of commencement of validity)- Certificat valable Ã partir du (date de dÃ ©but de validitÃ ©)- Titolo valido dal (data di decorrenza della validitÃ )- Certificaat geldig vanaf (datum van begin van de geldigheidsduur)- Certificado vÃ ¡lido a partir de (data de inÃ ­cio da validade)- Todistus voimassa (voimassaolon alkamispÃ ¤ivÃ ¤) alkaen- Licens giltig frÃ ¥n (datum fÃ ¶r giltighetstidens bÃ ¶rjan)`;(b) the following paragraph is inserted after paragraph 5:'5a. The refund rate applicable shall be indicated as follows in box 22 of the licence:- Certificado con fijaciÃ ³n anticipada de la restituciÃ ³n a un tipo de . . . ecus/t- Licens med forudfastsÃ ¦ttelse af restitutionen til . . . ECU/ton- Lizenz mit Vorausfestsetzung der Erstattung zum Satz von . . . ECU/t- Ã Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¼ Ã ¬Ã ¥ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã ¨Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã ¼ Ã ´Ã §Ã ² Ã ¥Ã °Ã ©Ã ³Ã ´Ã ±Ã ¯Ã ¶Ã Ã ² Ã ¬Ã ¥ Ã °Ã ¯Ã ³Ã ¯Ã ³Ã ´Ã ¼ . . . Ecu/Ã ´Ã ¼Ã ­Ã ¯- Licence with refund fixed in advance at ECU . . ./t- Certificat avec fixation Ã l'avance de la restitution au taux de . . . Ã ©cus/t- Titolo con fissazione anticipata della restituzione al tasso di . . . ecu/t- Certificaat met vaststelling vooraf van de restitutie op . . . ECU/ton- Certificado com prefixaÃ §Ã £o da restituiÃ §Ã £o Ã taxa de . . . ecus/t- Todistus, jonka vientitueksi on vahvistettu ennalta . . . ecua/tonni- Licens med fÃ ¶rutfaststÃ ¤llelse av bidraget pÃ ¥ ett belopp av . . . ecu/ton`.2. Article 5 is amended as follows:(a) in paragraph 1,(i) in the first subparagraph, 'on the fifth working day` is replaced by 'on the second working day`;(ii) the second sentence of the second subparagraph is deleted;(iii) in the third subparagraph, 'Hong Kong` is replaced by 'Hong Kong SAR`;(b) in paragraph 4,(i) in the first subparagraph 'on Thursday of each week` is replaced by 'on Monday and on Thursday of each week`;(ii) the second subparagraph is replaced by the following:'The information shall cover eligible applications received by the Member States between the day before notification and the preceding notification.`Article 2 Applications for system B licences in respect of exports the export declaration for which was accepted before the entry into force of this Regulation shall, where the application has not been notified to the Commission by the date on which this Regulation enters into force, be communicated to the Commission at the same time as the information to be notified under Article 5(4) of Regulation (EC) No 2190/96.Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.Article 1(2) shall apply to export declarations accepted as from the date on which this Regulation enters into force and to communications to be made by the Member States as from that date.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 1.(2) OJ L 346, 17. 12. 1997, p. 41.(3) OJ L 292, 15. 11. 1996, p. 12.(4) OJ L 93, 8. 4. 1997, p. 16.